Citation Nr: 1042754	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities. 

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for a bilateral eye 
disability with cataracts. 

6.  Entitlement to service connection for a low back disorder. 

7.  Entitlement to service connection for residuals of a growth 
on the face.  

8.  Entitlement to service connection for arteriosclerotic heart 
disease with triple bypass.

9.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

10.  Entitlement to a higher (compensable) initial disability 
rating for bilateral hearing loss.  

11.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
January 1946 to January 1949, February 1949 to August 1966, and 
January 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that granted service connection for bilateral hearing 
loss and assigned a noncompensable (0 percent) initial rating, 
and denied service connection for diabetes mellitus, peripheral 
neuropathy, heart triple bypass with CAD, erectile dysfunction, 
bilateral vision disability with cataracts, lumbosacral strain, 
and left face growth.  The initial disability rating for PTSD is 
also on appeal from a March 2009 rating decision that granted 
service connection for PTSD and assigned an initial disability 
rating of 50 percent.  

The Veteran testified from the RO at a Board video conference 
hearing in June 2010 before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A copy of the transcript of that 
hearing has been associated with the record on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for low back disorder, diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and erectile dysfunction, a compensable initial 
disability rating for bilateral hearing loss, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience injury or disease, including 
no chronic symptoms, of a growth of the face during service, or 
continuous symptoms since service separation; the growth on the 
Veteran's face had its onset after separation from service, in 
1990, and is not otherwise related to service.

2.  The Veteran was exposed to herbicides while serving in the 
Republic of Vietnam during the Vietnam War Era.

3.  The Veteran has a current diagnosis of arteriosclerotic heart 
disease with triple bypass surgery.  

4.  Arteriosclerotic heart disease is etiologically related to 
service.  

5.  PTSD has for the period of claim manifested by suicidal 
ideation, depression, insomnia, nightmares, irritability, some 
obsessional rituals, panic attacks two to three times per week, 
memory loss, and a lack of social interaction with difficulty 
maintaining or establishing effective relationships.  

6.  PTSD has not for any period of claim manifested occupational 
and social impairment, with deficiencies in most areas, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances including work or work like 
setting, or inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The growth on the Veteran's face was neither incurred in nor 
aggravated by active service and is not otherwise causally or 
etiologically related to the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

2.  The criteria for service connection for arteriosclerotic 
heart disease with triple bypass based on the presumption of 
exposure to herbicides during active service have been met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met for any period of appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The record shows that through VCAA letters dated January 2007, 
February 2007, August 2007, and June 2008 the Veteran was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The Veteran was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio 16 Vet. App. 183; 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in January 2007 prior to 
the initial unfavorable decision in November 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the August 2007 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) 
requires that the Veterans Law Judge who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Acting 
Veterans Law Judge (AVLJ) noted the elements of the claim that 
was lacking to substantiate the claims for service connection, 
specifically indicating that the Veteran needed to provide 
evidence that the disability manifested during service and how 
the current symptoms are related to service.  Additionally, the 
AVLJ addressed the specific rating criteria for PTSD and the need 
to show that the disability is currently worse in nature than 
originally determined.  The representative and the AVLJ asked 
questions to ascertain the extent of any in-service event or 
injury and whether the Veteran's current disability was related 
to the in-service incident.  They also asked questions to draw 
out the current state of the Veteran's PTSD symptomatology and 
impairment.  In addition, no pertinent evidence that might have 
been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for service connection and 
higher initial rating.  The Veteran's representative and the AVLJ 
asked questions to draw out the Veteran's contentions regarding 
any in-service event or injury and any relationship between the 
current disability and any such event as well as the current 
level of disability regarding the Veteran's increased rating 
claim.  Therefore, the Board finds that, consistent with Bryant, 
the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in March 2009 to 
address his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner that allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examination to be sufficient.  Thus, the Board 
finds that a further examination is not necessary.  The Board 
notes that VA did not provide the Veteran with a VA examination 
for the purposes of determining the etiology of his 
arteriosclerotic heart disease and facial growth.  As the Board 
grants service connection for heart disease in the decision 
below, a VA examination is not required for that issue.  

Regarding the facial growth, in light of the holding in McLendon 
v. Nicholson, 
20 Vet. App. 79 (2006), the Board finds that an examination is 
not required.  McLendon provides that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  

The Board finds that an examination is not required in this case.  
The evidence demonstrates that there is no in-service injury, 
disease, or event during service, or symptoms of growth on the 
Veteran's face during service to which current disorder of growth 
on the face could be related.  In this decision, the Board has 
found as a fact that there was no in-service injury or disease, 
including no chronic in-service symptoms.  Because there is no 
in-service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for skin 
growths of the face.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(VA "is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The duty 
to assist by providing a VA examination or opinion is not invoked 
in this case because there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  There is otherwise sufficient competent evidenced to 
decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Service Connection 

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).   
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service Connection for Residuals of Facial Growth

After a review of all the evidence, the Board finds that the 
Veteran did not experience an injury or disease of the face 
during service, and symptoms of a growth of the face were not 
chronic during service or continuous since service separation.  
Veteran's service treatment records are silent regarding any 
parotid mass.  On the September 1970 report of medical 
examination, the examiner noted the Veteran's skin, head, face, 
neck, and scalp as clinically normal.   On the corresponding 
report of medical history, the Veteran reported no history of or 
current skin diseases, tumors, growths, cysts, or cancer.  In 
December 1970, the Veteran signed a statement indicating no 
changes in his health between the September 1970 examination and 
his separation from service.  

The first evidence showing a growth on the left side of the face 
relates to the post-service November 1990 removal of the growth.  
At that time, the history shows a growth on the left side of the 
face for 15 to 20 years.  That history, if found to be credible, 
would place the onset of the growth in either the final few 
months of the Veteran's service or within a few years after 
service.  The Board finds that the November 1990 history of onset 
of skin growth symptoms, aside from being vague as to date of 
onset that spans a possible five year period, is inconsistent 
with, and outweighed by, the Veteran's own, more contemporaneous 
history given during service and at service separation.  

Had the Veteran's growth appeared during the last few months of 
his service, the service treatment records, specifically the 
separation examination, should reflect the sudden growth.  
Rather, the Veteran's records are silent regarding the growth 
until October 1990, nearly twenty years after separation from 
service.  The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran submitted a statement in June 2007 asserting that the 
growth was removed from his face in 1970 or 1971 at the Denver VA 
Medical Center; however, the more probative evidence shows that 
the growth was removed in November 1990 at the Denver VA Medical 
center.  The Board also notes that on the Veteran's claim he 
states that his disability began in 1991 but, during the November 
1990 procedure, the Veteran listed the onset as anywhere from 15 
to 20 years prior.  Given the inconsistencies in the Veteran's 
statements regarding onset of the growth, and inconsistency with 
the Veteran's own, more contemporaneous in-service history and 
complaints, the Board finds his testimony made more recently for 
compensation purposes not credible regarding the onset of 
symptoms in service.    

Based on the credible evidence of record, the Board finds that 
the growth on the Veteran's face began after service and was 
removed in November 1990.  It was diagnosed as a pleomorphic 
adenoma.  As the Veteran did not have symptoms of a skin disorder 
during service, including no evidence of injury or disease or 
chronic symptoms, had no continuity of symptoms of skin disorder 
of the face after service, and there is no evidence relating the 
Veteran's current residuals of removal of a growth on the left 
side of his face to service, the Board finds that a preponderance 
of the evidence is against the claim, and service connection is 
not warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Heart Disease

The Veteran contends that his heart disease with triple bypass 
surgery may have resulted from Agent Orange (herbicide) exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during 
a certain time period, selected diseases may be presumed to have 
resulted from exposure to herbicide agents such as Agent Orange.  
According to the Veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is presumed.  See 38 U.S.C.A. 
§§ 1116, 1154.

VA recently expanded the list of diseases subject to the 
regulatory presumption by adding ''Ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina)'' immediately following ''Hodgkin's disease" in 
38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010). 

The Veteran has a current diagnosis of arteriosclerotic heart 
disease.  As this disease falls under the definition of ischemic 
heart disease in the newly published regulations, the Veteran is 
entitled to a regulatory presumption of service connection.  As 
such, the Board finds that presumptive service connection is 
warranted for arteriosclerotic heart disease.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307, 3.309.

Initial Rating for PTSD

The present appeal involves the Veteran's appeal for a higher 
initial disability rating than 50 percent for his service-
connected PTSD.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating, here effective from the 
October 9, 2007, date of receipt of claim for service connection, 
up to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD has been rated 50 percent 
disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this regulatory provision:

A 50 percent disability rating is warranted if a 
veteran experiences occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when a 
veteran experiences occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure 
or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
work like setting); inability to establish and 
maintain effective relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  The Board notes that the symptoms listed in 
Diagnostic Code 9411 are not intended to constitute an exhaustive 
list, but rather serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score assigned 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a job).  
38 C.F.R. § 4.130.

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran has not for any time during the initial 
rating period experienced occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, as required for a higher 
initial disability rating of 70 percent under 38 C.F.R. § 4.130.  
The Veteran testified that he stopped working due to his heart 
attack in 1995 and not due to his PTSD.  He maintains a 
functioning relationship with his wife and son.  He does show 
some deficiency in his mood, but these characteristics are 
appropriately described by the 50 percent disabling rating 
criteria, specifically under the criteria for impaired memory and 
deficiencies in motivation or mood.   

The Veteran testified in the June 2010 Board personal hearing 
that suicidal ideation has occurred but that he has never acted 
upon it.  The Veteran's medical records show that he is not 
suicidal at times and passively suicidal other times.  The 
Veteran and his wife described some obsessional rituals including 
getting up at night to check the locks and constant vigilance 
regarding who's around the Veteran.  However, these actions do 
not interfere with the Veteran's routine activities.  

The Veteran's speech has not been reported or described as 
illogical, obscure, or irrelevant.  Rather, his speech has been 
described as fluent and spontaneous.  He reported that he has 
panic attacks two or three times per week, but does not have 
near-continuous panic.  The Veteran does show symptoms of 
depression, with an exaggerated startle response and intrusive 
memories, but the evidence does not show that these symptoms 
affect his ability to function independently, appropriately, and 
effectively.  

The Veteran also shows signs of irritability, but does not 
exhibit impaired impulse control or periods of violence.  His 
wife has testified that she has never known him to have violent 
tendencies or attempt to hurt anybody.  At no time does the 
record indicate that the Veteran has spatial disorientation or 
neglect of personal appearance and hygiene.  Finally, the Veteran 
did not show difficulty in adapting to stressful circumstances 
including work or work like setting.  The Veteran worked 
continuously and effectively through 1995 when he suffered a 
heart attack.   

Although the Veteran does not like to be around other people, he 
still maintains effective relationships with his wife and one of 
his children.  The Veteran also reported insomnia and nightmares 
several times per week.  During the March 2009 VA examination, 
the Veteran did exhibit significant memory problems.  He also 
experienced disassociation at times as well as emotional numbing.  
The March 2009 VA examiner noted reduced reliability and 
productivity due to PTSD signs and symptoms.  These symptoms are 
addressed under the 50 percent rating criteria, specifically 
under specifically under the criteria for impaired memory and 
deficiencies in motivation or mood.  38 C.F.R. § 4.130. 

The Veteran's symptoms do not meet the criteria for a 70 percent 
disability rating.  Rather, the Veteran's symptoms are 
appropriately rated under the 50 percent rating criteria.  As 
such, entitlement to an initial disability rating in excess of 50 
percent is not warranted.  

Extraschedular Consideration

The Board also has considered whether the criteria for referral 
for extraschedular compensation is warranted.  An extraschedular 
disability rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, comparing the Veteran's PTSD disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule and the assigned rating is, 
therefore, adequate, and no referral for an extraschedular rating 
is required.  In this regard, it is noted that the Veteran's PTSD 
symptoms - such as sleep disturbance, depression, mood 
impairment, impaired memory, suicidal ideation, obsessional 
rituals and vigilance, panic attacks, irritability, social 
impairment, and reduced reliability and productivity - are fully 
detailed in the rating schedule, and there are no factors causing 
additional disability.  The schedular rating criteria also 
specifically contemplates both social and occupational impairment 
due to PTSD symptoms, and inability to establish and maintain 
effective relationships.  The Veteran's most significant PTSD 
symptoms are specifically contemplated by the rating criteria or 
symptoms "like or similar to" the rating criteria.  In this 
decision, the Board considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Therefore, the Board finds 
that the schedular rating criteria are adequate to rate the 
Veteran's service-connected PTSD, and no referral for an 
extraschedular rating is required

With regard to the remaining aspect of the effect of the 
Veteran's PTSD on employability, the remanded issue of TDIU will 
address that extraschedular question.


ORDER

Service connection for a growth on the Veteran's face is denied. 

Service connection for arteriosclerotic heart disease with triple 
bypass is granted. 

An initial disability rating in excess of 50 percent for PTSD is 
denied.  


REMAND

The Veteran testified during the June 2010 hearing before the 
Board that he was diagnosed with trace diabetes in 1981.  He 
receives no treatment for the disability, but rather controls it 
with diet.  The record shows the Veteran listing trace diabetes 
as a medical condition before a November 1990 operation.  
Borderline diabetes was also listed during a February 2008 VA 
medical examination to establish a VA primary care provider.  
Although diabetes was listed in the history portion, the examiner 
did not diagnose the Veteran with diabetes.  Additionally, 
laboratory results dated October 1990, July 2005, October 2005, 
and March 2008 show glucose levels within the acceptable 
reference ranges.  Given the conflicting information of record, 
the Board finds that a VA examination is necessary to determine 
whether the Veteran currently has diabetes mellitus.  

In the original November 2007 rating decision, the RO denied 
service connection for peripheral neuropathy of the upper 
extremities, peripheral neuropathy of the lower extremities, 
erectile dysfunction, and a bilateral eye disability with 
cataracts in part as not secondary to diabetes mellitus due to a 
lack of service connection for diabetes mellitus.  The Board 
finds that these issues are inextricably intertwined with the 
issue of service connection for diabetes; therefore, these issues 
may only be considered upon the readjudication of the claim of 
service connection for diabetes.  As such, the Board requests 
that the examiner also address these issues in his examination 
regarding diabetes mellitus, should a diagnosis of diabetes 
mellitus be found. 

During service in May 1961, AP and lateral projections of the 
lumbosacral spine were unremarkable.  During service in February 
1962, the Veteran reported pain in his low back.  Again in 
November 1962, the Veteran reported lower back pain.  

In the June 2010 Board personal hearing, the Veteran testified 
that he experienced back pain throughout service, specifically 
beginning during his service in Germany when lifting and setting 
up heavy tents.  The Veteran explained that he did not complain 
during service as he feared being released from the service.  

The Veteran was diagnosed with minimal degenerative changes of 
the lumbar spine in October 1973, less than three years after 
separation from service.  Based on the complaints of low back 
pain during service, a finding of minimal degenerative changes 
within a few years after service, and the Veteran's lay 
statements regarding chronic pain during service, the Board finds 
that a VA examination is necessary to determine if the Veteran 
has a current low back disability, and if so, whether it is 
related to the Veteran's in-service complaints.

Additionally, during the June 2010 hearing before the Board, the 
Veteran asserted that his hearing loss had worsened since the 
prior examination.  He went on to request a new VA examination to 
provide accurate findings regarding the current level of his 
bilateral hearing loss.  In Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993), the Court found that when a veteran claims that his 
condition is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a new 
examination.  

In the present case, the Veteran submitted a letter from a 
private physician noting that the Veteran is unable to work and 
would not be employable.  The Veteran contended that he had 
should receive a 100 percent disability rating for his PTSD.  
Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(suggesting, in an effective date appeal, that an appeal for 
higher rating somehow includes TDIU, or that a TDIU must arise 
from an increased rating claim, unless it is the veteran who 
raises the TDIU claim).  Therefore, the Board finds that the 
issue of entitlement to TDIU should be remanded for development 
by the RO.

Accordingly, the remaining issues are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain whether the Veteran 
has a current disability of diabetes 
mellitus.  The relevant documents in the 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly determine whether the 
Veteran currently has diabetes mellitus.  
The examiner should also describe the extent 
of the Veteran's disability in accordance 
with VA rating criteria.  

If the examiner determines that a current 
diagnosis of diabetes mellitus is warranted, 
the examiner should then address any 
residuals of diabetes mellitus.  
Specifically, the examiner should determine 
whether the Veteran currently has peripheral 
neuropathy of the upper and lower 
extremities, erectile dysfunction, and 
cataracts or residuals of cataracts.  As to 
any current diagnosis of peripheral 
neuropathy, erectile dysfunction, or 
cataracts, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's peripheral 
neuropathy, erectile dysfunction, or 
cataracts is causally or etiologically 
related to the Veteran's diabetes mellitus.  

A complete rationale should be given for any 
opinion provided.

2.  The Veteran should be afforded a VA 
examination to ascertain whether the nature 
and etiology of any current low back 
disability.  The relevant documents in the 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly note any current low 
back disability and respond to the following:  

For any current low back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's low back disability is causally or 
etiologically related to the Veteran's 
complaints of pain during service, including 
his testimony that he injured his back 
carrying and setting up heavy tents, but did 
not report it for various reasons.  

A complete rationale should be given for any 
opinion provided.

3.  The Veteran should be scheduled for a VA 
audiological examination to ascertain and 
evaluate the current level of the Veteran's 
bilateral hearing loss.  Any medically 
indicated special tests should be 
accomplished.  The examiner should clearly 
report the extent of the Veteran's disability 
in accordance with VA rating criteria, and 
offer an opinion as to the level of 
occupational impairment caused by the 
bilateral hearing loss.

4.  The RO should accomplish any development 
it deems necessary regarding the issue of 
entitlement to TDIU (also referred to as IU) 
due to service-connected disabilities.  The 
RO should then adjudicate the issue of TDIU.

5.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO should review the expanded 
record and determine if the claims remaining 
on appeal may be granted on any basis.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


